Fourth Court of Appeals
                                           San Antonio, Texas
                                                  June 3, 2015

                                              No. 04-15-00090-CR

                                            Anthony Alex DELEON,
                                                  Appellant


                                                        v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                          From the 25th Judicial District Court, Guadalupe County, Texas
                                          Trial Court No. 13-1992-CR-B
                                   The Honorable William Old, Judge Presiding

                                                  ORDER
       Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
June 29, 2015.

                                                             PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Gregory Sherwood                                         Patricia Wagner
Attorney at Law                                              Official Court Reporter - 25th District Court
P.O. Box 200613                                              P.O.BOX 1051
Austin, TX 78720                                             Columbus, TX 78934

Heather McMinn
25th Judicial District Attorney
211 W. Court St., Suite 260
Seguin, TX 78155